Exhibit 10.5
WARRANTHOLDER RIGHTS AGREEMENT
 
by and among
 
MONACO COACH CORPORATION,
 
KAY TOOLSON
 
and
 
ABLECO HOLDING LLC
 


Dated as of November 6, 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
ARTICLE I ISSUANCE AND FORM OF WARRANTS
 

 
SECTION 1.01 Issuance of Warrant
 
 

 
SECTION 1.02 Form of Warrant
 
 

 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 

 
SECTION 2.01 Organization and Qualification
 
 

 
SECTION 2.02 Authority Relative to This Agreement
 
 

 
SECTION 2.03 No Conflict
 
 

 
SECTION 2.04 Capitalization
 
 

 
SECTION 2.05 Sarbanes-Oxley Act
 
 

 
SECTION 2.06 Internal Accounting and Disclosure Controls
 
 

 
SECTION 2.07 SEC Documents; Financial Statements
 
 

 
SECTION 2.08Acknowledgement Regarding Warrantholder's Trading Activity
 

 
SECTION 2.09 No Integrated Offering
 
 

 
SECTION 2.10 Dilutive Effect
 
 

 
SECTION 2.11 Issuance of Warrant and Warrant Shares
 
 

 
SECTION 2.12 Form S-3 Eligibility
 
 

 
SECTION 2.13 Shell Company Status
 
 

 
SECTION 2.14 Disclosure
 
 

 
ARTICLE III REPRESENTATIONS AND WARRANTIESOF THE STOCKHOLDER
 

 
SECTION 3.01 Authority Relative to This Agreement
 
 

 
SECTION 3.02 No Conflict
 
 

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDER
 

 
SECTION 4.01 Organization
 
 


 
 

--------------------------------------------------------------------------------

Table of Contents

                                                                                  
 

 SECTION 4.02 Authority Relative to This Agreement          
SECTION 4.03 No Conflict
 
 

 
SECTION 4.04 Accredited Investor
 
 

 
SECTION 4.05 No Sale or Distribution
 
 

 
ARTICLE V TRANSFER RIGHTS AND RESTRICTIONS
 

 
SECTION 5.01 General Restrictions
 
 

 
SECTION 5.02 Tag-Along Right
 
 

 
SECTION 5.03 Pledge of Securities
 
 

 
ARTICLE VI REGISTER
 

 
SECTION 6.01 Register
 
 

 
ARTICLE VII CORPORATE GOVERNANCE
 

 
SECTION 7.01 Board Observation
 
 

 
ARTICLE VIII MISCELLANEOUS
 

 
SECTION 8.01 Further Assurances
 
 
      SECTION 8.02 Disclosure of Transactions and Other Material Information    

 
SECTION 8.03 Variable Securities; Dilutive Issuances
 
 

 
SECTION 8.04 Additional Issuances of Securities
 
 

 
SECTION 8.05 Specific Performance
 
 

 
SECTION 8.06 Entire Agreement
 
 

 
SECTION 8.07 Amendments and Waivers
 
 

 
SECTION 8.08 Severability
 
 

 
SECTION 8.09 Governing Law; Jurisdiction; Jury Trial
 
 

 
SECTION 8.10 Successors and Assigns
 
 

 
SECTION 8.11 Counterparts
 
 

 
SECTION 8.12 Descriptive Headings, Etc
 
 


 
 

--------------------------------------------------------------------------------

Table of Contents
 
 

SECTION 8.13 Termination         
SECTION 8.14 Notices
 
 


 
 

--------------------------------------------------------------------------------

Table of Contents

WARRANTHOLDER RIGHTS AGREEMENT
 
WARRANTHOLDER RIGHTS AGREEMENT, dated as of November 6, 2008 (this "Agreement"),
by and between MONACO COACH CORPORATION, a company incorporated under the laws
of the State of Delaware (the "Company"), Kay Toolson (the "Stockholder") and
Ableco Holding LLC, a company incorporated under the laws of the State of
Delaware (the "Warrantholder", such definition to include any and all of its
assignees and transferees).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned such terms in the Financing
Agreement (as defined below).
 
WHEREAS, simultaneously herewith, the Company and certain of its Subsidiaries
(each a "Borrower" and collectively, the "Borrowers"), and the lenders from time
to time party thereto (collectively, the "Lenders") have entered into a
Financing Agreement, dated as of November 6, 2008 (such Agreement, as amended or
otherwise modified from time to time, the "Financing Agreement");
 
WHEREAS, in order to induce the Lenders to enter into the Financing Agreement,
the Company is issuing and delivering to the Warrantholder or its nominees or
assigns a warrant (as amended or otherwise modified from time to time, the
"Warrant", and together with any warrants issued in substitution therefor or
replacement thereof in accordance with the terms thereof, the "Warrants") to
purchase 1,000,000 shares of common stock, par value US$.01 per share, of the
Company (the "Common Stock"; the shares of Common Stock issued or issuable upon
exercise of the Warrants are hereinafter referred to as the "Warrant Shares",
and together with the Warrants, the "Securities") as of the date or dates such
Warrant is exercised, subject to the terms, conditions and adjustments set forth
in the Warrant; and
 
WHEREAS, in order to induce the Lenders to enter into the Financing Agreement,
the Company does hereby agree to enter into this Agreement pursuant to which the
Company shall provide certain rights and restrictions on the transfer of shares
of Common Stock of the Company.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
 


ISSUANCE AND FORM OF WARRANTS
 
SECTION 1.01 Issuance of Warrant.  The Company, for good and valuable
consideration, hereby agrees to issue to the Warrantholder on the date hereof or
such other date as mutually agreed among the parties hereto a Warrant entitling
such Warrantholder to purchase from the Company the shares of Common Stock of
the Company in accordance with the terms of the Warrant.
 

 
 

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 1.02 Form of Warrant.  The certificate evidencing the Warrant to be
delivered pursuant to this Agreement shall be in the form attached hereto as
Exhibit A and shall be in registered form only.  The Warrants shall be subject
to the terms and conditions set forth therein and in this Agreement.
 
ARTICLE II
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Warrantholder as to itself, as
follows:
 
SECTION 2.01 Organization and Qualification.  The Company is duly organized and
validly existing in good standing under the laws of the State of Delaware, and
has the requisite power and authority to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
material adverse effect on the operations, business, liabilities, assets,
properties, or condition (financial or otherwise) of the Company (a "Material
Adverse Effect").
 
SECTION 2.02 Authority Relative to This Agreement.  The Company has all
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity (regardless of whether
enforcement is sought in equity or law) or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other laws relating to, or affecting
generally, the enforcement of creditors' rights and remedies.
 
SECTION 2.03 No Conflict.
 
(a) The execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company does not and shall not, (i)
conflict with or violate any federal, state or local law, statute, ordinance,
rule, regulation, order, judgment or decree applicable to the Company
(including, without limitation, the rules and regulations of The New York Stock
Exchange (the "Principal Market")) or by which any property or assets of the
Company is bound or affected or (ii) conflict with, or constitute a default in
any respect under any agreement, indenture or instrument to which the Company is
a party, except in each case above as could not reasonably be expected to have a
Material Adverse Effect.
 

 
2

--------------------------------------------------------------------------------

Table of Contents
 
(b) The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company does not and shall not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity, except (i) as may be required under
the Securities Act and the rules and regulations promulgated thereunder in
connection with the registration of the Warrant Shares issuable upon conversion
of the Warrant pursuant to the Registration Rights Agreement, (ii) as otherwise
contemplated by the Transaction Documents (as defined below), or (iii) as may be
required under the state securities or blue sky laws of any jurisdiction in
connection with the purchase and distribution of the Warrant and Warrant Shares
and any such other approvals as have been obtained.
 
SECTION 2.04 Capitalization.  On the Effective Date (as defined in the Financing
Agreement), after giving effect to the transactions contemplated by the
Transaction Documents to occur on the Effective Date, the authorized Equity
Interests (as defined in the Financing Agreement) of the Company are as set
forth on Schedule 6.01(e) to the Disclosure Schedule of the Financing
Agreement.  All of the issued and outstanding shares of Equity Interests of the
Company have been validly issued and are fully paid and nonassessable, and the
holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  As of the Effective Date, a sufficient number of shares of
Common Stock has been reserved for issuance in connection with the exercise of
the Warrants and 1,300,000 shares of Common Stock have been reserved for
issuance under the terms of the Monaco Coach Corporation 1993 Stock Option Plan,
as amended and restated through May 17, 2006 (the "1993 Plan") and the Monaco
Coach Corporation 2007 Employee Stock Purchase Plan (the "2007 Plan"), copies of
which plan have been delivered to the Warrantholder in the form and on the terms
in effect on the Effective Date.  Except as described on Schedule 6.01(e) to the
Disclosure Schedule of the Financing Agreement, as of the Effective Date and
other than the Warrants, (i) the 1993 Plan and the 2007 Plan are the only plans
or arrangements in existence relating to the issuance of shares of Equity
Interests of the Company and (ii) there are no outstanding debt or equity
securities of the Company or any of its Subsidiaries (as defined in the
Financing Agreement) and no outstanding obligations of the Company or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Company, or other obligations of
the Company to issue, directly or indirectly, any shares of Equity Interests of
the Company.
 
SECTION 2.05 Sarbanes-Oxley Act.  The Company is in compliance in all respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, except where such noncompliance would not
have, individually or in the aggregate, a Material Adverse Effect.
 
SECTION 2.06 Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries (which for purposes of this Agreement means any a
"significant subsidiary" of the Company as such term is defined under Regulation
S-X) maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.  The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the
Securities Exchange Act of 1934 (the "Exchange Act") that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the
 

 
3

--------------------------------------------------------------------------------

Table of Contents

SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.
 
SECTION 2.07 SEC Documents; Financial Statements.  During the twenty-four (24)
months prior to the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the "SEC Documents").  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
SECTION 2.08 Acknowledgement Regarding Warrantholder's Trading
Activity.  Anything in this Agreement or elsewhere herein to the contrary
notwithstanding, but subject to compliance by the Warrantholder with applicable
law, it is understood and acknowledged by the Company (i) that the Warrantholder
has not been asked by the Company or its Subsidiaries to agree, and the
Warrantholder has not agreed with the Company or its Subsidiaries, to desist
from purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Warrant for any specified term; (ii) that past or future open market or other
transactions by the Warrantholder, including, without limitation, short sales or
"derivative" transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company's
publicly-traded securities; (iii) that the Warrantholder, and counter parties in
"derivative" transactions to which the Warrantholder is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iv)
that the Warrantholder shall not be deemed to have any affiliation with or
control over any arm's length counter party in any "derivative"
transaction.  The Company further understands and acknowledges that (a) the
Warrantholder may engage in hedging and/or trading activities at various times
during the period that the Warrants are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Warrants are being determined and (b) such hedging and/or
trading activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging and/or
trading activities are being conducted.  Notwithstanding the foregoing, the
Warrantholder shall not be permitted to engage in short sales or transfer its
Warrants or Warrant Shares (other than to its Affiliates) from the date hereof
until the date that is ninety (90) days following the date hereof.
 
 

 
4

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.09 No Integrated Offering.  None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.  None of the Company,
its Subsidiaries, their affiliates and any Person acting on their behalf will
take any action or steps referred to in the preceding sentence that would (i)
require registration of any of the Securities under the Securities Act, except
with respect to the registration of Securities pursuant to the Registration
Rights Agreement, or (ii) cause the offering of the Securities to be integrated
with other offerings for purposes of any such applicable stockholder approval
provisions.
 
SECTION 2.10 Dilutive Effect.  The Company understands and acknowledges that the
number of Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances.  The Company further acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company, subject to the provisions of the
Transaction Documents and applicable law.
 
SECTION 2.11 Issuance of Warrant and Warrant Shares.  The Warrants are duly
authorized, validly issued, fully paid and non-assessable, free from all taxes,
liens and charges with respect to the issue thereof, and shall not be subject to
preemptive rights or other similar rights of any holders of Common Stock or
other interests of the Company.  The Warrant Shares have been duly authorized
and reserved for issuance upon exercise of the Warrants, and upon such exercise
in accordance with the terms thereof, will be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges except those created by
the Warrantholder, and will not be subject to preemptive rights or other similar
rights of any holders of Common Stock or other interests of the
Company.  Assuming the truth and accuracy of the representations and warranties
set forth in Article IV, the offer and issuance by the Company of the Warrant is
exempt from the registration requirements of Section 5 of the Securities Act.
 
SECTION 2.12 Form S-3 Eligibility.  The Company is eligible to register the
Warrant Shares for resale by the Warrantholder using Form S-3 promulgated under
the Securities Act pursuant to the terms and conditions contained in the
Registration Rights Agreement.
 
SECTION 2.13 Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
SECTION 2.14 Disclosure.  All disclosure provided to the Warrantholder regarding
the Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or any of its
 

 
5

--------------------------------------------------------------------------------

Table of Contents

Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  The Company acknowledges and agrees that no Warrantholder makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Article IV.
 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
 
The Stockholder hereby represents and warrants to the Warrantholder as to
itself, as follows:
 
SECTION 3.01 Authority Relative to This Agreement.  The Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his respective obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Stockholder and constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies.
 
SECTION 3.02 No Conflict.
 
(a) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder does not and shall not,
(i) conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to the
Stockholder, or by which the shares of Common Stock owned by the Stockholder are
bound or affected, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Stockholder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Stockholder.
 
(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder does not and shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity.
 


 
6

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDER
 
Each Warrantholder hereby represents and warrants to the Company and the
Stockholder as to itself, as follows:
 
SECTION 4.01 Organization.  Such Warrantholder is duly organized and validly
existing in good standing under the laws of its jurisdiction of organization.
 
SECTION 4.02 Authority Relative to This Agreement.  Each Warrantholder has all
necessary power and authority to execute and deliver this Agreement, to perform
its or his respective obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
such Warrantholder and constitutes a legal, valid and binding obligation of such
Warrantholder, enforceable against such Warrantholder in accordance with its
terms, except as such enforceability may be limited by general principles of
equity (regardless of whether enforcement is sought in equity or law) or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies.
 
SECTION 4.03 No Conflict.
 
(a) The execution and delivery of this Agreement by such Warrantholder do not,
and the performance of this Agreement by such Warrantholder does not and shall
not, (i) conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to such
Warrantholder or by which any property or assets of the Warrantholder is bound
or affected or (ii) conflict with, or constitute a default in any respect under,
any agreement, indenture or instrument to which such Warrantholder is a party,
except in each case above as could not reasonably be expected to have a Material
Adverse Effect.
 
(b) The execution and delivery of this Agreement by such  Warrantholder does
not, and the performance of this Agreement by such Warrantholder does not and
shall not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental entity.
 
SECTION 4.04 Accredited Investor.  Such Warrantholder is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act.  Such Warrantholder is a sophisticated investor with
such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of the Warrant and the Warrant Shares
and is capable of bearing the economic risks of such Warrant and Warrant
Shares.  Such Warrantholder has relied solely upon the advice of such
Warrantholder's legal counsel and accountants or other financial advisers with
respect to the legal, financial, business, tax and other considerations relating
to the purchase of the Warrant and the Warrant Shares and has been offered,
during the course of discussions concerning the issuance of the Warrant, the
opportunity to ask such questions and inspect such documents concerning the
Company and its business and affairs as the Warrantholder has requested so as to
understand more fully the nature of the investment and to verify the accuracy of
the information supplied.
 

 
7

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 4.05 No Sale or Distribution.  Such Warrantholder is acquiring the
Warrants for its own account and not with a view towards, or for resale in
connection with, the sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act of 1933, as amended (the
"Securities Act"); provided, however, that by making the representations herein,
such Warrantholder does not agree to hold any of the Warrants or the Warrant
Shares for any minimum or other specific term and reserves the right to dispose
of the Warrants or the Warrant Shares at any time in accordance with or pursuant
to a registration statement or an exemption under the Securities Act and
pursuant to the applicable terms of this Agreement, the Warrants, the
Registration Rights Agreement and the Financing Agreement and related documents
(collectively, the "Transaction Documents").
 
ARTICLE V
 


 
TRANSFER RIGHTS AND RESTRICTIONS
 
SECTION 5.01 General Restrictions.  If the Stockholder wishes to sell, assign,
transfer or otherwise dispose of any shares of Common Stock (such selling party
being referred to herein as the "Seller" and the shares of Common Stock proposed
to be sold hereunder being referred to herein as the "Transferring Shares"),
either directly or indirectly, to any Person (as defined in the Warrant), other
than the Company, the Warrantholder or any of their respective Affiliates (as
defined in Rule 405 under the Securities Act) (such transferee Person being
hereinafter referred to as a "Third Party"), the Seller must first comply with
all of the provisions of Section 5.02.
 
SECTION 5.02 Tag-Along Right.
 
(a) Tag Along.  Until the earlier to occur of (i) April 30, 2012 or (ii) the
date on which the Financing Agreement is no longer outstanding, if at any time
the Stockholder shall desire to sell, assign, transfer or otherwise dispose of
shares of Common Stock, that represent an amount during any twelve (12)-month
period equal to or greater than 25% of the shares of Common Stock held by the
Stockholder as of the date hereof, the Warrantholder shall have the right, upon
exercise of all or an appropriate portion of its Warrants, to require the Third
Party to purchase from the Warrantholder that number of Transferring Shares
(and, if necessary, the Seller shall reduce the number of its Transferring
Shares to be sold by a corresponding amount), which is equal to the product of
(i) the total number of Transferring Shares to be purchased or repurchased by
the Third Party and (ii) a fraction, the numerator of which is (A) the total
number of Transferring Shares owned by the Warrantholder (including any Warrant
Shares issued or issuable under the Warrants) and the denominator of which is
(B) the sum of (x) the number of Transferring Shares owned by the Warrantholder
(including any Warrant Shares issued or issuable under the Warrants) plus (y)
the number of Transferring Shares owned by the Seller immediately before the
transaction.  Notwithstanding the foregoing, for the duration of the term of the
Financing Agreement, in no event shall the Stockholder sell, assign, transfer or
otherwise dispose of shares of Common Stock that represent an amount equal to or
greater than 50% of the shares of Common Stock held by the Stockholder as of the
date hereof.
 

 
8

--------------------------------------------------------------------------------

Table of Contents
 
(b) Terms of Sale.  All Transferring Shares purchased from the Warrantholder
pursuant to Section 5.02(a) shall be purchased at the same price and on the same
terms and conditions as the proposed transfer by the Seller (except that (i) the
only representation and warranty that the Warrantholder shall be required to
make in connection with any transfer is a warranty with respect to its own
ownership of the Transferring Shares to be sold by it and its ability to convey
title thereto free and clear of liens, encumbrances or adverse claims, and
(ii) the Warrantholder shall not be required to agree to any indemnity or
contribution provisions in excess of the Warrantholder's proceeds from such
transfer).  If, however, the Third Party purchasing such Transferring Shares
refuses to purchase same subject to the indemnity or contribution limitations
set forth in clause (ii) of this Section 5.02(b), the Warrantholder shall be
entitled (in its sole and absolute discretion) to (x) waive such limitations and
thereby consummate the sale of such shares of Common Stock to such third party
or (y) withdraw its right of inclusion hereunder.
 
(c) Notice Requirements.  If the Seller proposes to transfer any Transferring
Shares pursuant to Section 5.02(a), it shall notify, or cause to be notified,
the Warrantholder in writing of each such proposed transfer not less than
fifteen (15) Business Days nor more than thirty (30) Business Days prior to the
time of such proposed transfer (the "Transferor Tag-Along Notice").  The
Transferor Tag-Along Notice shall set forth: (i) the name and address of the
Third Party, (ii) the number of Transferring Shares proposed to be transferred,
(iii) the proposed amount and form of consideration and terms and conditions of
payment offered by the Third Party (the "Third Party Terms") and (iv) that the
Third Party has been informed of the tag-along right provided for in this
Section 5.02 and has agreed to purchase Transferring Shares in accordance with
the terms hereof.  "Business Day" shall mean any day other than a Saturday or a
Sunday or any day on which national banks are authorized or required by law to
close.  Any reference to "days" (unless Business Days are specified) shall mean
calendar days.
 
(d) Exercise of Tag-Along Right.  The tag-along right provided for in this
Section 5.02 may be exercised by the Warrantholder by delivery of a written
notice to the Company, the Seller and the Third Party (the "Acceptance Notice")
within ten (10) Business Days following receipt of the Transferor Tag-Along
Notice (the "Tag-Along Period").  The Acceptance Notice shall state the maximum
number of Transferring Shares that the Warrantholder wishes to include in such
transfer to the Third Party.
 
(e) Effect of Exercise of Tag-Along Right.  Upon the giving of the Acceptance
Notice, the Warrantholder shall be obligated to sell to the Third Party the
number of Transferring Shares set forth in the Acceptance Notice on the Third
Party Terms (or, if the Warrantholder is not entitled to sell such number of
Transferring Shares under the terms of this Section 5.02, the Warrantholder
shall be obligated to sell the maximum number of Transferring Shares the
Warrantholder is permitted to sell hereunder); provided, however, that neither
the Seller nor the Warrantholder shall consummate the sale of any Transferring
Shares owned by it unless the Third Party purchases all of the Transferring
Shares that the Warrantholder is entitled to sell under the terms of this
Section 5.02.  If the Third Party does not purchase the Transferring Shares from
the Warrantholder as required pursuant to this Section 5.02, then any transfer
by the Seller of its Transferring Shares to such Third Party shall be null and
void and of no effect whatsoever.
 

 
9

--------------------------------------------------------------------------------

Table of Contents
 
(f) Right to Transfer to Third Party.  After expiration of the Tag-Along Period,
if the provisions of this Section 5.02 have been complied with in all respects
and no Acceptance Notice has been given, the Seller shall have the right for
ninety (90) days after such expiration to transfer such Transferring Shares to
the Third Party on terms no more favorable to the Seller than the Third Party
Terms without further notice, but after such ninety (90) days, no such transfer
may be made without again giving notice to the Warrantholder of the proposed
transfer and complying with all of the requirements of this Section
5.02.  Notwithstanding anything herein to the contrary, nothing in this
Agreement shall permit the Seller to transfer any Transferring Shares to any
Person to the extent prohibited by the Financing Agreement or any other Loan
Document (as defined in the Financing Agreement), to the extent such provisions
of the Financing Agreement or other Loan Document are still in effect.
 
SECTION 5.03 Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged to an “accredited investor” (as such term is defined
in the rules and regulations promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) by any Warrantholder in connection with a bona
fide margin agreement or other loan or financing arrangement that is secured by
the Securities, if effected in compliance with the Securities Act.  The pledge
of Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Warrantholder effecting a pledge of Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document.  The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Warrantholder.


ARTICLE VI
 


 
REGISTER 
 
SECTION 6.01 Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Warrants in which the
Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee),
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Warrantholder or its legal
representatives.
 
ARTICLE VII
 


 
CORPORATE GOVERNANCE 
 
SECTION 7.01 Board Observation.  So long as the Warrantholder collectively
continue to own at least 1% of the shares of Common Stock, on a Fully Diluted
Basis (as adjusted for any share splits, subdivisions, consolidations or
recapitalizations), the Warrantholder shall be entitled to appoint one
non-voting observer (the "Senior Observer") to the board of directors of the
Company
 

 
10

--------------------------------------------------------------------------------

Table of Contents

(the "Board").  The Senior Observer shall have the right to attend all meetings
of the Board and any committees thereof (including, without limitation, the
audit committee and compensation committee), shall receive notices of all
meetings of the Board and/or any committees thereof and all written materials
distributed to members of the Board and/or any committees thereof, but shall not
be entitled to vote on any matters before the Board or any committees thereof;
provided, however, that the Company may exclude such Senior Observer from any
meeting or portions thereof and exclude such materials or portions thereof if
the Company believes, in its sole discretion, that such exclusion is reasonably
necessary (i) to preserve the attorney-client privilege, (ii) to prevent
disclosure of confidential proprietary information related to a transaction with
other portfolio companies of the Senior Observer, or (iii) to protect against
disclosure of information related to the topic of paying for or refinancing any
obligations relating to the Financing Agreement, dated as of November 6, 2008,
by and among the Company and the other parties thereto or other matters related
thereto; and provided, further, that such Senior Observer may be excluded from
meetings of the independent directors of the Board so long as such Senior
Observer is provided with the opportunity to meet with such independent
directors of the Board; and provided, further, that the Senior Observer shall
execute and deliver, upon his appointment and prior to any attendance at the
first such meeting or to being furnished the first such written materials, a
confidentiality and nondisclosure agreement in the form agreed to prior to the
date hereof.
 
ARTICLE VIII
 


 
MISCELLANEOUS 
 
SECTION 8.01 Further Assurances.  The Company will execute and deliver all such
further documents and instruments and take all such further action as may be
reasonably necessary in order to consummate the transactions contemplated hereby
including, without limitation, the adoption of any amendments to the certificate
of incorporation or by-laws of the Company as may be reasonably necessary to
give effect to the intent of this Agreement and the Warrant.
 
SECTION 8.02 Disclosure of Transactions and Other Material Information.  The
Company shall issue a press release and file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents on or before the date, and in the form, required by the 1934 Act and
attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of Warrant and the form of the Registration Rights
Agreement) as exhibits to such filing (including all attachments, the "8-K
Filing"); provided that such press release and Current Report will be subject to
reasonable approval from the Warrantholder.  Subject to the foregoing, neither
the Company, its Subsidiaries nor the Warrantholder shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Warrantholder, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Warrantholder shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release).
 

 
11

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.03 Variable Securities; Dilutive Issuances.  For so long as any
Warrants remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price.  For
so long as any Warrants remain outstanding, the Company shall not, in any
manner, enter into or affect any Dilutive Issuances (as defined in the Warrant)
if the effect of such Dilutive Issuance is to cause the Company to be required
to issue upon exercise of any Warrant any shares of Common Stock in excess of
that number of shares of Common Stock which the Company may issue upon exercise
of the Warrants without breaching the Company's obligations under the rules or
regulations of the Principal Market.
 
SECTION 8.04 Additional Issuances of Securities.
 
(a) For purposes of this Section 8.04, the following definitions shall apply.
 
(1) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
(2) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(3) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(b) From the date hereof until sixty (60) days after the Expiration Date (as
defined below), the Company will not, directly or indirectly, offer, sell, grant
any option to purchase, or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) any of its or its
Subsidiaries' equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents to any Person.
 
SECTION 8.05 Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.  The Warrantholder shall be entitled to its
reasonable attorneys' fees in any action brought to enforce this Agreement in
which it is the prevailing party solely against the party over whom it has
prevailed.
 
SECTION 8.06 Entire Agreement.  This Agreement, the Warrant, the Registration
Rights Agreement, the Financing Agreement and the other Loan Documents (as
defined in the Financing Agreement) (collectively, the "Other Agreements") are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter, other than those set forth or referred to
herein or in the Other Agreements.  This Agreement and the Other Agreements
supersede all prior agreements and understandings between the parties to this
Agreement, both written and oral, with respect to such subject matter.
 

 
12

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.07 Amendments and Waivers.  This Agreement and any term hereof may not
be amended, modified, supplemented or terminated, and waivers or consents to
departure from the provisions hereof may not be given, except by written
instrument duly executed by the Warrantholder.  Except as expressly provided
herein, no delay or omission to exercise any right, power or remedy accruing to
any party, upon any breach or default of another party under this Agreement,
shall impair any such right, power or remedy of such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.
 
SECTION 8.08 Severability.  In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law;
provided, that this Section 8.08 shall not cause this Agreement to differ
materially from the intent of the parties as herein expressed.
 
SECTION 8.09 Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 

 
13

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.10 Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, successors
and permitted assigns (including any permitted transferee of Warrants or Warrant
Shares).  Any holder of the Warrants or Warrant Shares may assign to any
permitted (as determined under the Warrant) transferee of its Warrants or
Warrant Shares, its rights and obligations under this Agreement; provided,
however, if any permitted transferee shall take and hold Warrants or Warrant
Shares, such transferee shall promptly notify the Company and by taking and
holding such Warrants or Warrant Shares such permitted transferee shall
automatically be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to perform all of the terms and provisions of
this Agreement as if it were a party hereto (and shall, for all purposes, be
deemed a holder of Warrants or Warrant Shares under this Agreement).   If the
Company shall so request any heir, successor or permitted assign (including any
permitted transferee) wishing to avail itself of the benefits of this Agreement
shall agree in writing to acquire and hold the Warrants or Warrant Shares
subject to all of the terms hereof.  For purposes of this Agreement, "successor"
for any entity other than a natural person shall mean a successor to such entity
as a result of such entity's merger, consolidation, sale of substantially all of
its assets, or similar transaction.  Except as provided above or otherwise
permitted by this Agreement, neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Stockholder without the consent of the other
parties hereto other than assignment by the Company in the event of a
Fundamental Transaction (as defined in the Warrant) in accordance with the terms
of the Warrant.
 
SECTION 8.11 Counterparts.  This Agreement may be executed in counterparts, each
of which, when so executed and delivered, shall be deemed to be an original and
enforceable, but all of which, taken together, shall constitute one and the same
instrument.
 
SECTION 8.12 Descriptive Headings, Etc.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.  Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words "hereof", "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
"including" and words of similar import when used in this Agreement shall mean
"including, without limitation," unless otherwise specified; (v) "or" is not
exclusive; and (vi) provisions apply to successive events and transactions.
 
SECTION 8.13 Termination.  This Agreement shall terminate on the October 31,
2018 (the "Expiration Date").  Notwithstanding the foregoing, this Agreement
shall terminate prior to the Expiration Date if all Warrants have been fully
exercised or cancelled pursuant to the terms herein and in the Warrants.
 

 
14

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.14 Notices.  All notices and other communications (and deliveries)
provided for or permitted hereunder shall be made in writing by hand delivery,
facsimile, any courier guaranteeing overnight delivery or first class registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Company:
Monaco Coach Corporation
91320 Industrial Way
Coburg, Oregon 97408
Telephone: (541) 681-8080
Facsimile: (541) 681-8040
Attention: Chief Financial Officer
with a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA  94304
Telephone:  (650) 493-9300
Facsimile:  (650) 493-6811
Attention:  Andrew J. Hirsch
If to Warrantholder:
Ableco Holding LLC
299 Park Avenue, 22nd Floor
New York, New York  10171
Attention:  Daniel E. Wolf
Telephone:  212-891-2100
Telecopier:  212-891-1541
 
with a copy to:
Cerberus California, Inc.
11812 San Vicente Blvd., Suite 300
Los Angeles, California 90049
Attention: Kevin Cross and Alex Raskin
Telephone:  (310) 826-9200
Facsimile:  (310) 826-9203
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Frederic L. Ragucci, Esq.



 
15

--------------------------------------------------------------------------------

Table of Contents
 
All such notices and communications (and deliveries) shall be deemed to have
been duly given:  at the time delivered by hand, if personally delivered; when
transmitted with a receipt of successful transmission, if by facsimile; on the
next Business Day, if timely delivered to a courier guaranteeing overnight
delivery; and five days after being deposited in the mail, if sent first class
or certified mail, return receipt requested, postage prepaid.




 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
16 

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 

  COMPANY:      
MONACO COACH CORPORATION
     
By:
/s/ P. Martin Daley
   
Name:  P. Martin Daley
   
Title:  Vice President



 
 [Signature Page to Warrantholder Rights Agreement]
 

--------------------------------------------------------------------------------

Table of Contents
 

 
STOCKHOLDER:
      /s/ Kay Toolson   KAY TOOLSON




[Signature Page to Warrantholder Rights Agreement]



 
 

--------------------------------------------------------------------------------

Table of Contents

 

 
WARRANTHOLDER:
      ABLECO HOLDING LLC      
By:
/s/ Stephen A. Feinberg
   
Name:  Stephen A. Feinberg
   
Title:  Chief Executive Officer




[Signature Page to Warrantholder Rights Agreement]



 
 

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT A
Form of Warrant




 
 
 
 
 

--------------------------------------------------------------------------------


